DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,10,12-13, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI et al. (FP: JPS6298670 ), herein after YAMAGUCHI, in view of Hino et al. (US PGpub: 2013/0020587 A1), herein after Hino.
Regarding claim 1, YAMAGUCHI teaches a semiconductor device, comprising: a semiconductor layer structure comprising an active area with a plurality of unit cell transistors and an inactive gate pad area; a lumped gate resistor (figure 2(b), layer 9. It can be considered lumped resistor) on an upper side of the semiconductor layer structure; an inner contact; an outer contact, and an inner dielectric pattern (4) that is directly on the upper side of the lumped gate resistor in between the inner contact and the outer contact,(A semiconductor devices, comprising: a semiconductor layer structure (FIG 2(b), layers 1a, 1b} comprising an active area with 2 plurality of unit cell transistors (D1: figure 2(b), see elements 2-7) and an inactive gate pad area (figure 2(b), area defined at least by a well 10); a gate resistor layer (figure 2(b), layer 9) on an upper side of the semiconductor layer structure; an inner contact defined by left side layer 6; and an outer contact (defined by right side 6 which is electrode)
YAMAGUCHI does not explicitly teach wherein a sidewall of the inner dielectric pattern includes a combination of straight and curved surfaces.
However, Hino teaches wherein a sidewall of the inner dielectric pattern includes a combination of straight and curved surfaces (Paragraphs [0106]- [0107], FIG 9, and dielectric film 105 has curved and straight surfaces).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use YAMAGUCHI’s semiconductor device to modify with teaching  from Hino’s teaching such that it is possible to obtain a semiconductor device having a high reliability and insulation failure can be avoided when switching is carried out at a high speed.
Regarding claim 4, YAMAGUCHI teaches the semiconductor device of Claim 3, wherein a horizontal cross- section of the Inner dielectric pattern defines at least a portion of an elliptical ring ((FIG. 2(b), dielectric pattern 4 disposed above layer 5 and between contacts 51 and 52. Evidently the shape of dielectric pattern defines a shape of the gate resistor. The shape of dielectric pattern can be considered as closed shape).
Regarding claim 10, YAMAGUCHI teaches the semiconductor device of Claim 3, wherein a shape of the inner dielectric pattern defines a shape of the lumped gate resistor (FIG. 2(b), dielectric pattern 4 disposed above layer 5 and between contacts 51 and 52. Evidently the shape of dielectric pattern defines a shape of the gate resistor. The shape of dielectric pattern can be considered as closed shape). 
Regarding claim 12, YAMAGUCHI teaches the semiconductor device of Claim 1, wherein the outer contact surrounds the inner contact  when viewed from above (see figure d{a) and 2{b), outer contact defined by a gate bus 51 surrounds an inner contact defined by a gate pad 52).
Regarding claim 13, YAMAGUCHI teaches the semiconductor device of Claim 1, wherein the outer contact and at least one edge of the semiconductor device surround the inner contact when viewed from above(see figure 2(a) and 2(b), outer contact defined by a gate bus 51 surrounds an inner contact defined by a gate pad 52, as itis apparent from figure 2(b}, the gate pad is provided at an edge, hence said edge also surrounds the inner contact.)  Also, secondary reference Hino teaches this as well.
Regarding claim 84,  YAMAGUCHI teaches the semiconductor device of Claim 1, wherein, in a horizontal cross section of the semiconductor device, the outer contact encloses the inner contact within the inactive gate pad area of the semiconductor device (Paragraphs [0090]).
Regarding claim 85,  YAMAGUCHI does not explicitly teach the semiconductor device of Claim 1, wherein the lumped gate resistor comprises doped polysilicon. (The examiner takes official notice of this. However, it is common to find gate resitor with doped polysilicon).
Claims 26-27,29,32-34,69-73,77 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI et al. (FP: JPS6298670 ), herein after YAMAGUCHI, in view of NAGAO et al. (US PGpub: 2018/0175062), herein after NAGAO. 
Regarding claim 26, YAMAGUCHI teaches a semiconductor device, comprising: a semiconductor layer structure; and a gate structure that comprises a lumped gate resistor on an upper side of the semiconductor layer structure; wherein a first end and an opposed second end of the lumped gate resistor each extend to a periphery of the semiconductor device ((figure 2(b), layers 1a, 1b} comprising an active area with 2 plurality of unit cell transistors (FIG 2(b), see elements 2-7) and an inactive gate pad area (figure 2(b), area defined at least by a well 10); a gate resistor layer (figure 2(b), layer 9) on an upper side of the semiconductor layer structure; an inner contact (figure 2(b), defined by contact between a layer 9 and a gate pad 52) that is directly on the upper side of the gate resistor layer; and an outer contact (figure 2(b}, defined by contact between a layer 9 and a gate runner 51) that is directly on the upper side of the gate resistor layer, wherein, in a horizontal cross-section (see figure 2{b), a gate runner 51 surrounds a gate pad 52) of the semiconductor device, the outer contact encloses the inner contact within the inactive gate pad area of the semiconductor device.).
YAMAGUCHI does not explicitly teach end of the lumped gate resistor each extend to a periphery of the semiconductor device.
However, NAGAO teaches first end and an opposed second end of the lumped gate resistor each extend to a periphery of the semiconductor device. (Paragraphs [0047] – [0108], FIG 1 - 3B, and paragraph 116: “the built-in resistor 21 may be annular along the entire periphery of the peripheral edge 24 of the gate metal 44. So, they are considered each end run to the periphery of the device).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use YAMAGUCHI’s semiconductor device to modify with teaching  from NAGAO’s teaching such that variations in gate resistance exist among a plurality of chips can be controlled and the fact that an electric current concentrates on a chip having relatively low gate resistance in the beginning of ON-controlling. Additionally, variations in gate resistance are caused by variations in processing accuracy (etching size, etc.) when chips are manufactured can be minimized.
Regarding claim 27, YAMAGUCHI teaches the semiconductor device of Claim 26, wherein the first end extends to a first edge of the semiconductor device and the second end also extends to the first edge of the semiconductor device (abstract, figures 2(a), (b) see also associated text in the description ).
Regarding claim 32, YAMAGUCHI teaches the semiconductor device of Claim 26, wherein a dielectric pattern that defines a portion of an elliptical ring is positioned directly above the lumped gate resistor (abstract, figures 2(a), (b) see also associated text in the description ).
Regarding claim 33, YAMAGUCHI teaches the semiconductor device of Claim 26, wherein the gate structure further comprises an outer contact that connects to an outer edge of the lumped gate resistor and an inner contact that connects to an inner edge of the lumped gate resistor (figures 2(a), (b) see also associated text in the description).
Regarding claim 34, YAMAGUCHI does not explicitly teach the semiconductor device of Claim 33, wherein the lumped gate resistor comprises a first material that has a first sheet resistance and the inner contact and the outer contact each comprise materials that have a sheet resistance that is less than the first sheet resistance.
However, the examiner takes official notice of this claim, but it is known in the industry. Sheet resistance of one material can be varied with another contact material)
Regarding claim 69, YAMAGUCHI teaches a semiconductor device, comprising: a semiconductor layer structure that comprises a plurality of semiconductor layers that are stacked along a vertical direction; and a gate structure on an upper side of the semiconductor layer structure, the gate structure comprising a lumped gate resistor, and a dielectric pattern (4) that is directly on an upper side of the lumped gate resistor, wherein a horizontal cross-section of the dielectric pattern has a curved inner surface and a curved outer surface (FIG 2(b), see elements 2-7) and an inactive gate pad area (figure 2(b), area defined at least by a well 10); a gate resistor layer (figure 2(b), layer 9) on an upper side of the semiconductor layer structure; an inner contact (figure 2(b), defined by contact between a layer 9 and a gate pad 52) that is directly on the upper side of the gate resistor layer; and an outer contact (figure 2(b}, defined by contact between a layer 9 and a gate runner 51) that is directly on the upper side of the gate resistor layer, wherein, in a horizontal cross-section (see figure 2{b), a gate runner 51 surrounds a gate pad 52) of the semiconductor device, the outer contact encloses the inner contact within the inactive gate pad area of the semiconductor device.). see also Paragraph [0090])
YAMAGUCHI does not explicitly teach wherein a horizontal cross-section of the dielectric pattern has a curved inner surface and a curved outer surface.
However, NAGAO teaches wherein a horizontal cross-section of the dielectric pattern has a curved inner surface and a curved outer surface (Paragraphs [0047] – [0108], FIG 1 - 3B, and paragraph 116: “the built-in resistor 21 may be annular along the entire periphery of the peripheral edge 24 of the gate metal 44 and the dielectric pattern 4).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use YAMAGUCHI’s semiconductor device to modify with teaching  from NAGAO’s teaching such that variations in gate resistance exist among a plurality of chips can be controlled and the fact that an electric current concentrates on a chip having relatively low gate resistance in the beginning of ON-controlling. Additionally, variations in gate resistance are caused by variations in processing accuracy (etching size, etc.) when chips are manufactured can be minimized.
Regarding claim 70, YAMAGUCHI teaches the semiconductor device of Claim 69, wherein the curved inner surface and the curved outer surface define at least a portion of an elliptical ring (abstract, figures 2(a}, (o) see also associated text in the description).
Regarding claim 71, YAMAGUCHI teaches the semiconductor device of Claim 70, wherein the gate structure further includes a gate pad, one or more gate buses and a plurality of gate fingers, and wherein the lumped gate resistor is interposed electrically between the gate pad and the gate fingers (FIG. 2(b), gate pad 52, gate bus 51, gate fingers, i.e. portions of laver 5 extending from the gate bus 31).
Regarding claim 72, YAMAGUCHI teaches the semiconductor device of Claim 71, wherein the gate pad and the one or more gate buses each comprise a metal, and the gate fingers comprise a semiconductor material. (Paragraphs [0071]), [0090]).
Regarding claim 73, YAMAGUCHI teaches the semiconductor device of Claim 72, wherein the lumped gate resistor is within a semiconductor layer (Paragraphs [0071]), [0090]).
Regarding claim 77, YAMAGUCHI teaches the semiconductor device of Claim 69, wherein the semiconductor layer structure comprises a plurality of wide bandgap semiconductor layers, and the lumped gate resistor is on the upper side of the wide bandgap semiconductor layer structure and at least partly underneath the gate pad. (Paragraphs [0078]).
Regarding claim 86,  YAMAGUCHI teaches the semiconductor device of Claim 69, wherein the dielectric pattern forms a closed ring and is located in a central region of the semiconductor device (abstract, figures 2(a), (b) see also associated text in the description).
Regarding claim 87,  YAMAGUCHI teaches the semiconductor device of Claim 86, wherein the dielectric pattern (4) is positioned between first and second source contacts when viewed from above (FIG. 2(b))
Regarding claim 88,  YAMAGUCHI teaches the semiconductor device of Claim 69, wherein the dielectric pattern forms a semicircle and is located adjacent an edge of the semiconductor device (abstract, figures 2(a), (b) see also associated text in the description).
Regarding claim 89,  YAMAGUCHI teaches the semiconductor device of Claim 69, wherein the dielectric pattern forms a partial ring that extends from adjacent a first side of the semiconductor device to adjacent a second side of the semiconductor device (abstract, figures 2(a), (b) see also associated text in the description).

Regarding claim 90,  YAMAGUCHI teaches A semiconductor device, comprising: a semiconductor layer structure comprising an active area with a plurality of unit cell transistors and an inactive gate pad area; an inner contact; an outer contact; a lumped gate resistor on an upper side of the semiconductor layer structure that electrically connects the inner contact to the outer contact; wherein, in a horizontal cross-section of the semiconductor device, the inner contact is located in a center of the semiconductor device when viewed from above and the outer contact encloses the inner contact (FIG 2(b), see elements 2-7) and an inactive gate pad area (figure 2(b), area defined at least by a well 10); a gate resistor layer (figure 2(b), layer 9) on an upper side of the semiconductor layer structure; an inner contact (figure 2(b), defined by contact between a layer 9 and a gate pad 52) that is directly on the upper side of the gate resistor layer; and an outer contact (figure 2(b}, defined by contact between a layer 9 and a gate runner 51) that is directly on the upper side of the gate resistor layer, wherein, in a horizontal cross-section (see figure 2{b), a gate runner 51 surrounds a gate pad 52) of the semiconductor device, the outer contact encloses the inner contact within the inactive gate pad area of the semiconductor device.).

YAMAGUCHI does not explicitly teach end of the lumped gate resistor each extend to a periphery of the semiconductor device and the outer contact encloses the inner contact.
However, NAGAO teaches first end and an opposed second end of the lumped gate resistor each extend to a periphery of the semiconductor device and the outer contact encloses the inner contact (Paragraphs [0047] – [0108], FIG 1 - 3B, and paragraph 116: “the built-in resistor 21 may be annular along the entire periphery of the peripheral edge 24 of the gate metal 44. So, they are considered each end run to the periphery of the device).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use YAMAGUCHI’s semiconductor device to modify with teaching  from NAGAO’s teaching such that variations in gate resistance exist among a plurality of chips can be controlled and the fact that an electric current concentrates on a chip having relatively low gate resistance in the beginning of ON-controlling. Additionally, variations in gate resistance are caused by variations in processing accuracy (etching size, etc.) when chips are manufactured can be minimized.
Conclusion
 	Miura et el US 20120205669 A1 teaches the limitations of claims 1, 26 and 90, but not as much as the primary refence used here.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828